Citation Nr: 1503538	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-16 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus, type II (diabetes).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the VA RO in in Winston-Salem, North Carolina.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that the Veteran's hypertension and diabetes are related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for hypertension and diabetes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, correspondence dated June 2009 provided all appropriate notification.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.  

The Veteran has not been afforded VA examinations addressing his hypertension or diabetes.  No such examination is required.  The Federal Circuit Court of Appeals has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

As will be discussed in greater detail below, while the evidence shows that the Veteran currently has both hypertension and diabetes, the evidence does not indicate that the Veteran suffered an in-service injury, event, or disease that might have resulted in the development of such a disability.  Furthermore, the Veteran has not identified a relevant in-service event that gave rise to his claimed conditions; instead, the Veteran has only broadly contended that the conditions are related to service.  The evidence of record is thus insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  Without competent evidence suggesting that the Veteran experienced a relevant in-service injury, event, or disease, VA examinations addressing the Veteran's claimed hypertension and diabetes, which began years after separation from service, is unwarranted.

In June 2012, the Veteran requested the opportunity to present testimony before the Board, but in August 2014, he withdrew his request for such a hearing.  

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Additionally, both diabetes and hypertension are chronic diseases and service connection may thus be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for these conditions, if manifest to a compensable degree within the year after active service. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

With respect to medical evidence of a current disability, the Veteran has been diagnosed with both hypertension and diabetes.  The first Hickson element, evidence of a current disability, is accordingly met.  

Regarding the second Hickson element, the Board has reviewed the Veteran's service treatment records, and it has found no evidence of complaint of or treatment for diabetes or hypertension in service.  

Hypertension is defined as diastolic blood pressure of predominantly 90 or greater, or systolic blood pressure of predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  The Veteran's service treatment records contain no such blood pressure readings; in fact, an August 1991 clinician specifically indicated that the Veteran was not hypertensive.  In a February 1993 Report of Medical History, the Veteran specifically denied ever having experienced high blood pressure.  Of particular import here, while the Veteran specifically denied having ever experienced any high blood pressure on his medical history survey completed in conjunction with his separation physical, the Veteran did report at least five other medical conditions he had experienced.  As such, the Veteran did not simply categorically deny all health problems, but rather took time to complete the survey.  This adds weight to the conclusion that the Veteran did not believe he had hypertension during service.

The Veteran has not otherwise advanced an argument regarding an in-service event or incident that he believes gave rise to his diabetes and hypertension.  

Moreover, the evidence does not show the onset of diabetes or hypertension for more than a decade after service.  With regard to the Veteran's diabetes, an April 2009 treatment record indicates that while the exact date of onset of the Veteran's diabetes was unknown, the clinician estimated it to be around December 2005.  An April 2007 record similarly estimates the date of onset of diabetes to be 2005.  However, in 2005, the Veteran had been out of service for more than a decade, having separated in 1993.  With regard to hypertension, the Veteran's VA treatment records show that the Veteran was first treated in April 2005.  The Veteran's claims file is devoid of any record in which a medical professional suggests that the Veteran's hypertension or diabetes may have either begun during or been otherwise caused by his military service.  

In sum, the Board finds that the weight of the competent evidence of record does not support a finding that the Veteran was diagnosed with hypertension or diabetes in-service, experienced symptoms of hypertension or diabetes in-service, or otherwise experienced an event in-service that led to the later development of hypertension or diabetes.  The Veteran's service treatment records are devoid of any complaints of or treatment for hypertension, diabetes, or symptoms associated with these conditions.  

Accordingly, the Board finds that the second Hickson element is not met.  The Board finds it to be unnecessary to address the remaining question of medical nexus because the probative evidence of record has failed to show the presence of an in-service event, injury, or disease.

While the Veteran now asserts that his hypertension and diabetes mellitus are the result of his military service; as a lay person, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular disease such as hypertension or diabetes mellitus.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, while the Veteran disagrees with the conclusion that neither his hypertension nor his diabetes mellitus either began during, or was otherwise caused by, his military service, he is not considered competent (meaning medical qualified) to address the etiology of these diseases.  

As discussed, the evidence establishes that the Veteran's hypertension and diabetes mellitus both began years after his military service, and no competent evidence has been advanced to even suggest that either disease either began during or was otherwise caused by his military service.  As such, the criteria for service connection have not been met, and the Veteran's claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for diabetes is denied.




REMAND

The Veteran underwent a VA examination of his low back disability in October 2009.  The examiner opined that the Veteran's low back disability was less likely than not related to his military service.  However, he provided little rationale for his opinion, simply stating that there was "no documentation of x-ray changes" and "little documentation of injury to [the] lumbar spine in [the] military."  

In October 1988, the Veteran complained of soreness in his back for the preceding three days, and a medical officer observed that the Veteran had tenderness from L1-L4.  The Board notes that the Veteran's post-service treatment records, including a June 2008 VA treatment record, shows the presence of degenerative changes of the spine, confirmed by x-ray.  The Board finds that the opinion of the October 2009 examiner to be inadequate because the examiner did not acknowledge that the Veteran's treatment records indeed show the presence of x-ray evidence of degenerative joint disease.  Furthermore, the Veteran had treatment for a low back condition in service, and the examiner did not adequately explain why this in-service complaint did not mark the onset of the Veteran's documented degenerative joint disease of the spine.  As such, a remand for an additional medical opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran's claims file to a VA examiner.  If an opinion cannot be provided without an examination, one should be provided. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability either began during or was otherwise caused by his military service.  In so doing, the examiner should consider the relevance, if any, of the October 1988 service treatment record showing complaints of lumbar spine pain, the February 1993 separation physical which found the Veteran's spine to be normal, and the medical history survey the Veteran completed in conjunction with his separation physical on which he specifically denied any recurrent back pain.  The examiner should also review the October 2009 VA examiner's opinion.  A complete rationale should be provided for any opinion expressed. 

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case considering all pertinent evidence of record, and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


